DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to correspondence filed 24 November 2020 in reference to application 17/103,609.  Claims 1-22 are pending and have been examined.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 and 20-23 of prior U.S. Patent No. 10,984,810. This is a statutory double patenting rejection.

For convenience, the chart below maps how the claims in the instant application duplicate the claims of US Patent 10,984,810.
Instant Application
US Patent 10,984,810
Instant Application
US Patent 10,984,810
1
1
12
6
2
2
13
7
3
3
14
8
4
4
15
9
5
5
16
16
6
10
17
17
7
11
18
18
8
12
19
19
9
13
20
21
10
14
21
22
11
15
22
23


Allowable Subject Matter
Claim 1-22 would be allowable if rewritten or amended to overcome the statutory double patenting rejection(s) under 35 U.S.C. 101 set forth in this Office action.  Examiner notes that amendments to overcome statutory double patenting rejection may require a terminal disclaimer to overcome potential non-statutory double patenting rejections. 

Consider claim 1, Rotola-Pukkila teaches an audio decoder for providing a decoded audio information on the basis of an encoded audio information comprising linear prediction coefficients (LPC) (column 3 lines  55-60, Linear prediction decoding),5the audio decoder comprising: 
a tilt adjuster configured to adjust a tilt of a background noise, wherein the tilt adjuster is configured to use linear prediction coefficients of a current frame to acquire a tilt information (col 9 lines 15-45, computer spectral tilt factor); and 10 
a decoder core configured to decode an audio information of the current frame using the linear prediction coefficients of the current frame to acquire a decoded core coder output signal (figure 3, low band decoder 2, col 7 lines 20-60); and 
a noise inserter configured to add the adjusted background noise to the current frame, to perform a noise filling (figure 3 white noise generator and scaler)
However the prior art of record does not teach or fairly suggest the limitations of “wherein the tilt adjuster is configured to obtain the tilt information using a calculation of a gain g of the linear prediction coefficients of the current frame, 
 
    PNG
    media_image1.png
    20
    302
    media_image1.png
    Greyscale

wherein ak is a linear prediction coefficient of the current frame, located at LPC index k.”     Therefore claim 1 is allowable.

Claims 2-5 and 12-15 depend on and further limit claim 1 and therefore are allowable as well.

Claims 16 18-19, and 21-22 contain similar limitations as claim 1 and therefore are allowable as well.

Claim 20 depends on and further limits claim 19 and therefore is allowable as well.

Consider claim 6, the closest prior art of record, Bennyassine et al. (ITU-T Recommendation G.729 Annex B: A Silence Compression Scheme for Use With G.729 Optimized for v.70 Digital Simultaneous Voice and Data Applications) An audio decoder for providing a decoded audio information on the basis of an encoded audio information comprising linear prediction coefficients (LPC) (Figure 1, G.729 is of a CELP type with LPC synthesis, page 69, left column line 39 - right column, line 32), the audio decoder comprising: 
a noise inserter configured to add a noise to the current frame in dependence on the noise level information (page 69, left column line 39 - right column, line 32, equation 9 where a noise level is estimated using past information, using past LP coefficients, equation 10); and 
30wherein the audio decoder is adapted to decode an excitation signal of the current frame and to compute its root mean square erms (equation 10); 
wherein the audio decoder comprises a decoder core configured to decode an audio information of the current frame using linear prediction coefficients of the current frame to acquire a decoded core coder output signal (page 69, right column, lines 23-32) and 
wherein the noise inserter adds the noise depending on linear prediction coefficients used in decoding the audio 15information of the current frame and used in decoding the audio information of one or more previous frames (noise level is estimated using past information, using past LP coefficients, page 69, left column lines 23-32).
However the prior art of record does not specifically teach or fairly suggest the limitations of " Attorney Docket No. 110971-8895.US0125wherein the audio decoder is adapted to compute a peak level p of a transfer function of an LPC filter of the current frame; 
wherein the audio decoder is adapted to compute a spectral minimum mf of the 5current audio frame by computing the quotient of the root mean square erms and the peak level p to acquire the noise level information; 
wherein the noise level estimator is adapted to estimate the noise level on the basis of two or more quotients of different audio frames.”
Therefore claim 6 is allowable.

Claims 7-11 depend on and further limit claims 6 and therefore are allowable as well.

Claim 17 requires similar limitations as claim 6 and therefore contains allowable subject matter as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655